                     Case 3:20-cv-01882-SI              Document 11        Filed 11/04/20      Page 1 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                        District
                                                 __________      of Oregon
                                                             District of ________

  PHILIP WOLFE, KATALINA DURDEN, MELISSA                           )
   LEWIS, JUNIPER SIMONIS, individually, and                       )
DISABILITY RIGHTS OREGON, an Oregon nonprofit                      )
            and advocacy corporation,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No. 3:20-cv-01882-SI
                                                                                           3:20-cv-01882-MS
                                                                   )
 CITY OF PORTLAND, a municipal corporation; TED                    )
 WHEELER, in his official capacity; CHUCK LOVELL,                  )
                        et. al.                                    )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Chad Wolf, in his individual capacity
                                       U.S. Department of Homeland Security
                                       c/o The United States Attorney's Office
                                       District of Oregon
                                       1000 SW Third Ave Suite 600
                                       Portland, Oregon 97204

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Bruce L. Campbell, OSB No. 925377
                                       P.K. Runkles-Pearson, OSB No. 061911
                                       John C. Clarke, OSB No. 153245
                                       Miller Nash Graham & Dunn LLP
                                       111 SW Fifth Ave., Suite 3400
                                       Portland, OR 97204

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date: 11/04/2020                                                          By: s/J. Harper, Deputy Clerk
                                                                                       Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01882-SI                Document 11        Filed 11/04/20          Page 2 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-01882-SI
                  3:20-cv-01882-MS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           0 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 3:20-cv-01882-SI                  Document 11         Filed 11/04/20       Page 3 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                     __________      of Oregon
                                                                 District of ________

  PHILIP WOLFE, KATALINA DURDEN, MELISSA                               )
   LEWIS, JUNIPER SIMONIS, individually, and                           )
DISABILITY RIGHTS OREGON, an Oregon nonprofit                          )
            and advocacy corporation,
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 3:20-cv-01882-SI
                                                                                                3:20-cv-01882-MS
                                                                       )
 CITY OF PORTLAND, a municipal corporation; TED                        )
 WHEELER, in his official capacity; CHUCK LOVELL,                      )
                        et. al.                                        )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           Chad Wolf, Acting Secretary, in his official capacity
                                           U.S. Department of Homeland Security
                                           c/o The United States Attorney's Office
                                           District of Oregon
                                           1000 SW Third Ave Suite 600

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Bruce L. Campbell, OSB No. 925377
                                       P.K. Runkles-Pearson, OSB No. 061911
                                       John C. Clarke, OSB No. 153245
                                       Miller Nash Graham & Dunn LLP
                                       111 SW Fifth Ave., Suite 3400
                                       Portland, OR 97204

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date: 11/04/2020                                                                By: s/J. Harper, Deputy Clerk
                                                                                             Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01882-SI                Document 11        Filed 11/04/20          Page 4 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-01882-SI
                  3:20-cv-01882-MS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           0 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 3:20-cv-01882-SI                Document 11        Filed 11/04/20      Page 5 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Oregon
                                                                District of ________

  PHILIP WOLFE, KATALINA DURDEN, MELISSA                            )
   LEWIS, JUNIPER SIMONIS, individually, and                        )
DISABILITY RIGHTS OREGON, an Oregon nonprofit                       )
            and advocacy corporation,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 3:20-cv-01882-SI
                                                                                             3:20-cv-01882-MS
                                                                    )
 CITY OF PORTLAND, a municipal corporation; TED                     )
 WHEELER, in his official capacity; CHUCK LOVELL,                   )
                        et. al.                                     )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           Michael Reese, Multnomah County Sheriff
                                           Multnomah County Attorney
                                           501 SE Hawthorne Blvd., Suite 500
                                           Portland, OR 97214


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Bruce L. Campbell, OSB No. 925377
                                       P.K. Runkles-Pearson, OSB No. 061911
                                       John C. Clarke, OSB No. 153245
                                       Miller Nash Graham & Dunn LLP
                                       111 SW Fifth Ave., Suite 3400
                                       Portland, OR 97204

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date: 11/04/2020                                                             By: s/J. Harper, Deputy Clerk
                                                                                         Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01882-SI                Document 11        Filed 11/04/20          Page 6 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-01882-SI
                  3:20-cv-01882-MS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           0 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 3:20-cv-01882-SI                Document 11          Filed 11/04/20    Page 7 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Oregon
                                                                District of _______

  PHILIP WOLFE, KATALINA DURDEN, MELISSA                             )
   LEWIS, JUNIPER SIMONIS, individually, and                         )
DISABILITY RIGHTS OREGON, an Oregon nonprofit                        )
            and advocacy corporation,
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 3:20-cv-01882-SI
                                                                                             3:20-cv-01882-MS
                                                                     )
 CITY OF PORTLAND, a municipal corporation; TED                      )
 WHEELER, in his official capacity; CHUCK LOVELL,                    )
                        et. al.                                      )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           Multnomah County
                                           Multnomah County Attorney
                                           501 SE Hawthorne Blvd., Suite 500
                                           Portland, OR 97214


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Bruce L. Campbell, OSB No. 925377
                                       P.K. Runkles-Pearson, OSB No. 061911
                                       John C. Clarke, OSB No. 153245
                                       Miller Nash Graham & Dunn LLP
                                       111 SW Fifth Ave., Suite 3400
                                       Portland, OR 97204

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date: 11/04/2020                                                               By: s/J. Harper, Deputy Clerk
                                                                                         Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01882-SI                Document 11        Filed 11/04/20          Page 8 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-01882-SI
                  3:20-cv-01882-MS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           0 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                     Case 3:20-cv-01882-SI               Document 11         Filed 11/04/20      Page 9 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                          District
                                                   __________      of Oregon
                                                               District of ________

  PHILIP WOLFE, KATALINA DURDEN, MELISSA                            )
   LEWIS, JUNIPER SIMONIS, individually, and                        )
DISABILITY RIGHTS OREGON, an Oregon nonprofit                       )
            and advocacy corporation,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 3:20-cv-01882-SI
                                                                                             3:20-cv-01882-MS
                                                                    )
 CITY OF PORTLAND, a municipal corporation ; TED                    )
 WHEELER, in his official capacity; CHUCK LOVELL,                   )
                        et. al.                                     )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           Chuck Lovell , Chief of Police
                                           Office of the City Attorney
                                           1221 SW 4th Avenue, Room 430
                                           Portland, OR 97204


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Bruce L. Campbell, OSB No. 925377
                                       P.K. Runkles-Pearson, OSB No. 061911
                                       John C. Clarke, OSB No. 153245
                                       Miller Nash Graham & Dunn LLP
                                       111 SW Fifth Ave., Suite 3400
                                       Portland, OR 97204

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date: 11/04/2020                                                            By: s/J. Harper, Deputy Clerk
                                                                                         Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01882-SI               Document 11        Filed 11/04/20          Page 10 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-01882-SI
                  3:20-cv-01882-MS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           0 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 3:20-cv-01882-SI                Document 11        Filed 11/04/20      Page 11 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                    __________      of Oregon
                                                                District of ________

  PHILIP WOLFE, KATALINA DURDEN, MELISSA                            )
   LEWIS, JUNIPER SIMONIS, individually, and                        )
DISABILITY RIGHTS OREGON, an Oregon nonprofit                       )
            and advocacy corporation,
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 3:20-cv-01882-SI
                                                                                             3:20-cv-01882-MS
                                                                    )
 CITY OF PORTLAND, a municipal corporation; TED                     )
 WHEELER, in his official capacity; CHUCK LOVELL,                   )
                        et. al.                                     )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           Travis Hampton, Superintendent
                                           Oregon State Police
                                           3565 Trelstad Ave. SE
                                           Salem, OR 97301-4047


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Bruce L. Campbell, OSB No. 925377
                                       P.K. Runkles-Pearson, OSB No. 061911
                                       John C. Clarke, OSB No. 153245
                                       Miller Nash Graham & Dunn LLP
                                       111 SW Fifth Ave., Suite 3400
                                       Portland, OR 97204

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date: 11/04/2020                                                            By: s/J. Harper, Deputy Clerk
                                                                                         Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01882-SI               Document 11        Filed 11/04/20          Page 12 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-01882-SI
                  3:20-cv-01882-MS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           0 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 3:20-cv-01882-SI               Document 11        Filed 11/04/20      Page 13 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District
                                                   __________      of Oregon
                                                               District of _________

  PHILIP WOLFE, KATALINA DURDEN, MELISSA                           )
   LEWIS, JUNIPER SIMONIS, individually, and                       )
DISABILITY RIGHTS OREGON, an Oregon nonprofit                      )
            and advocacy corporation,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 3:20-cv-01882-SI
                                                                                            3:20-cv-01882-MS
                                                                   )
 CITY OF PORTLAND, a municipal corporation; TED                    )
 WHEELER, in his official capacity; CHUCK LOVELL,                  )
                        et. al.                                    )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           Ted Wheeler, Mayor
                                           City of Portland
                                           Office of the City Attorney
                                           1221 SW 4th Avenue, Room 430
                                           Portland, OR 97204

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Bruce L. Campbell, OSB No. 925377
                                       P.K. Runkles-Pearson, OSB No. 061911
                                       John C. Clarke, OSB No. 153245
                                       Miller Nash Graham & Dunn LLP
                                       111 SW Fifth Ave., Suite 3400
                                       Portland, OR 97204

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date: 11/04/2020                                                            By: s/J. Harper, Deputy Clerk
                                                                                        Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01882-SI               Document 11        Filed 11/04/20          Page 14 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-01882-SI
                  3:20-cv-01882-MS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           0 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 3:20-cv-01882-SI               Document 11        Filed 11/04/20      Page 15 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District
                                                   __________      of Oregon
                                                               District of ________

  PHILIP WOLFE, KATALINA DURDEN, MELISSA                           )
   LEWIS, JUNIPER SIMONIS, individually, and                       )
DISABILITY RIGHTS OREGON, an Oregon nonprofit                      )
            and advocacy corporation,
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 3:20-cv-01882-SI
                                                                                            3:20-cv-01882-MS
                                                                   )
 CITY OF PORTLAND, a municipal corporation; TED                    )
 WHEELER, in his official capacity; CHUCK LOVELL,                  )
                        et. al.                                    )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                           City of Portland
                                           Office of the City Attorney
                                           1221 SW 4th Avenue, Room 430
                                           Portland, OR 97204


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Bruce L. Campbell, OSB No. 925377
                                       P.K. Runkles-Pearson, OSB No. 061911
                                       John C. Clarke, OSB No. 153245
                                       Miller Nash Graham & Dunn LLP
                                       111 SW Fifth Ave., Suite 3400
                                       Portland, OR 97204

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date: 11/04/2020                                                           By: s/J. Harper, Deputy Clerk
                                                                                        Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01882-SI               Document 11        Filed 11/04/20          Page 16 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-01882-SI
                  3:20-cv-01882-MS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           0 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 3:20-cv-01882-SI                 Document 11         Filed 11/04/20      Page 17 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                            District
                                                     __________      of Oregon
                                                                 District of ________

  PHILIP WOLFE, KATALINA DURDEN, MELISSA                               )
   LEWIS, JUNIPER SIMONIS, individually, and                           )
DISABILITY RIGHTS OREGON, an Oregon nonprofit                          )
            and advocacy corporation,
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                            Civil Action No. 3:20-cv-01882-SI
                                                                                               3:20-cv-01882-MS
                                                                       )
 CITY OF PORTLAND, a municipal corporation; TED                        )
 WHEELER, in his official capacity; CHUCK LOVELL,                      )
                        et. al.                                        )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Donald Washington, in his official capacity
                                           U.S. Marshals Service
                                           c/o The United States Attorney's Office
                                           1000 SW Third Ave., Suite 600
                                           Portland, OR 97204


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Bruce L. Campbell, OSB No. 925377
                                       P.K. Runkles-Pearson, OSB No. 061911
                                       John C. Clarke, OSB No. 153245
                                       Miller Nash Graham & Dunn LLP
                                       111 SW Fifth Ave., Suite 3400
                                       Portland, OR 97204

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date: 11/04/2020                                                              By: s/J. Harper, Deputy Clerk
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01882-SI               Document 11        Filed 11/04/20          Page 18 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-01882-SI
                  3:20-cv-01882-MS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           0 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                    Case 3:20-cv-01882-SI                 Document 11         Filed 11/04/20      Page 19 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                    __________      of Oregon
                                                                District of ________

  PHILIP WOLFE, KATALINA DURDEN, MELISSA                              )
   LEWIS, JUNIPER SIMONIS, individually, and                          )
DISABILITY RIGHTS OREGON, an Oregon nonprofit                         )
            and advocacy corporation,
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:20-cv-01882-SI
                                                                                               3:20-cv-01882-MS
                                                                      )
 CITY OF PORTLAND, a municipal corporation; TED                       )
 WHEELER, in his official capacity; CHUCK LOVELL,                     )
                        et. al.                                       )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Donald Washington, in his individual capacity
                                           U.S. Marshals Service
                                           c/o The United States Attorney's Office
                                           1000 SW Third Ave., Suite 600
                                           Portland, OR 97204


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Bruce L. Campbell, OSB No. 925377
                                       P.K. Runkles-Pearson, OSB No. 061911
                                       John C. Clarke, OSB No. 153245
                                       Miller Nash Graham & Dunn LLP
                                       111 SW Fifth Ave., Suite 3400
                                       Portland, OR 97204

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date: 11/04/2020                                                              By: s/J. Harper, Deputy Clerk
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 3:20-cv-01882-SI               Document 11        Filed 11/04/20          Page 20 of 20


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-01882-SI
                  3:20-cv-01882-MS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           0 I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           0 I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           0 I returned the summons unexecuted because                                                                              ; or

           0 Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
